                                          Case 3:19-cv-01328-EMC Document 21 Filed 04/29/20 Page 1 of 3




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     JAIME ARIAS-MALDONADO,                              Case No. 19-cv-01328-EMC
                                   6                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   7              v.
                                                                                             Docket No. 20
                                   8     SUPERIOR COURT, COUNTY OF
                                         SANTA CLARA,
                                   9
                                                        Defendant.
                                  10

                                  11

                                  12          Jaime Arias-Maldonado, formerly an inmate at the Santa Clara County Jail, commenced
Northern District of California
 United States District Court




                                  13   this pro se civil rights action under 42 U.S.C. § 1983 by filing a “motion to safeguard civil rights

                                  14   of pretrial detainee,” Docket No. 1, and other miscellaneous documents.

                                  15          The Court conducted an initial screening under 28 U.S.C. § 1915A and dismissed the

                                  16   pleading with leave to amend. Docket No. 16. The Court explained that Mr. Arias-Maldonado’s

                                  17   several filings were difficult to understand but focused on criminal charges pending against Mr.

                                  18   Arias-Maldonado and appeared to seek federal court authorization to represent himself in state

                                  19   court criminal proceedings and for pro per privileges at the jail. Id. at 2-3. The Court determined

                                  20   that the Younger abstention doctrine required the dismissal of Mr. Arias-Maldonado’s claims

                                  21   seeking interference in the state court criminal proceedings against him. Id. at 4-5 (citing Younger

                                  22   v. Harris, 401 U.S. 37 (1971)). The Court permitted Mr. Arias-Maldonado to file an amended

                                  23   complaint to attempt to allege a claim for a denial of the constitutional right of access to the

                                  24   courts. Id. at 5. The Court identified the elements of a claim for a denial of the constitutional

                                  25   right of access to the court, including the need for a plaintiff to show an actual injury.

                                  26          Mr. Arias-Maldonado filed an amended complaint (Docket No. 17) that again had

                                  27   confused allegations that pertained mostly to his efforts to obtain pro per status and his

                                  28   representation in his state court criminal cases. The Court dismissed the amended complaint and
                                            Case 3:19-cv-01328-EMC Document 21 Filed 04/29/20 Page 2 of 3




                                   1   permitted Mr. Arias-Maldonado to file a second amended complaint to attempt to allege his claims

                                   2   in a more coherent manner. The Court once again identified the elements of a claim for a denial of

                                   3   the constitutional right of access to the court and highlighted the need for a plaintiff to allege an

                                   4   actual injury:

                                   5                    Inmates have a constitutional right of access to the courts. See
                                                        Lewis v. Casey, 518 U.S. 343, 350 (1996). The Ninth Circuit has
                                   6                    “traditionally differentiated between two types of access to court
                                                        claims: those involving prisoners’ right[s] to affirmative assistance
                                   7                    and those involving prisoners’ rights to litigate without active
                                                        interference.” Silva v. Di Vittorio, 658 F.3d 1090, 1102 (9th
                                   8                    Cir.2011) (emphasis in source), overruled on other grounds as
                                                        stated by Richey v. Dahne, 807 F.3d 1202, 1209 n.6 (9th Cir. 2015).
                                   9
                                                        To allege a claim for denial of access to the courts of the first sort
                                  10                    (i.e., denial of affirmative assistance), a plaintiff must allege facts
                                                        showing that there was an inadequacy in the prison’s legal access
                                  11                    program that caused him an actual injury. See Lewis v. Casey, 518
                                                        U.S. at 350-51. To prove an actual injury, the prisoner must show
                                  12                    that the inadequacy hindered him in presenting a non-frivolous
Northern District of California
 United States District Court




                                                        claim concerning his conviction or conditions of confinement. See
                                  13                    id. at 355. Examples of impermissible hindrances include: a
                                                        prisoner whose complaint was dismissed for failure to satisfy some
                                  14                    technical requirement of which, because of deficiencies in the
                                                        prison's legal assistance facilities, he could not have known; and a
                                  15                    prisoner who had “suffered arguably actionable harm” that he
                                                        wished to bring to the attention of the court, but was so stymied by
                                  16                    the inadequacies of the prison’s services that he was unable even to
                                                        file a complaint. See id. at 351.
                                  17
                                                        To allege a claim for a violation of the right to litigate without active
                                  18                    interference, the plaintiff must identify the interference and allege
                                                        that he has suffered an actual injury, such as the dismissal of his
                                  19                    pending action. See Silva, 658 F.3d at 1103–04. Additionally, the
                                                        “underlying cause of action, whether anticipated or lost, is an
                                  20                    element that must be described in the complaint, just as much as
                                                        allegations must describe the official acts frustrating the litigation.”
                                  21                    Christopher v. Harbury, 536 U.S. 403, 415 (2002). The underlying
                                                        cause of action must be described by allegations in the complaint
                                  22                    sufficient to give fair notice to a defendant, id. at 416, and to the
                                                        court in a prisoner action that must be screened under 28 U.S.C. §
                                  23                    1915A.
                                  24   Docket No. 19 at 2 (quoting Docket No. 16 at 5-6). The Court also explained that it was unclear

                                  25   whether a § 1983 claim could exist for interference with the right to self-representation recognized

                                  26   in Faretta v. California, 422 U.S. 806 (1975), but noted that a plaintiff would have to at least

                                  27   allege how he was harmed by any claimed interference with the Faretta right. Docket No. 19 at 2-

                                  28   3.
                                                                                           2
                                          Case 3:19-cv-01328-EMC Document 21 Filed 04/29/20 Page 3 of 3




                                   1          Mr. Arias-Maldonado then filed a second amended petition for relief that is now before the

                                   2   Court for consideration. Docket No. 20. Mr. Arias-Maldonado alleges that he was detained for

                                   3   nearly 40 months until his acquittal in December 2019, and that bail and own-recognizance release

                                   4   were denied. Id. at 1. He also alleges that, due to a misunderstanding at a pretrial hearing, a

                                   5   superior court clerk mistakenly marked Mr. Arias-Maldonado as being represented by counsel and

                                   6   conveyed that incorrect information to persons at the jail, which led to him not being given his full

                                   7   pro se privileges.

                                   8          The second amended petition fails to state a claim for denial of access to the courts because

                                   9   no actual injury is alleged, even though the Court has twice informed Mr. Arias-Maldonado of the

                                  10   need to allege an actual injury for such a claim. Mr. Arias-Maldonado alleges no facts that any

                                  11   defendant’s failure to grant him pro se privileges or recognize him as self-represented caused the

                                  12   pretrial detention or the superior court’s failure to release him on bail or his own recognizance.
Northern District of California
 United States District Court




                                  13   And he alleges no facts that show an actual injury as a result of the superior court clerk allegedly

                                  14   conveying to the jail that Mr. Arias-Maldonado was represented by counsel (rather than

                                  15   representing himself). Nor does not he allege facts that plausibly show any harm as a result of the

                                  16   clerk’s failure to identify him as representing himself; indeed, he states in his second amended

                                  17   petition that he was acquitted in that case. Without any actual injury, the access-to-the-courts

                                  18   claim fails as a matter of law. And without any harm resulting from not being designated as a

                                  19   self-represented criminal defendant, the Faretta claim also fails. Further leave to amend will not

                                  20   be granted because it would be futile: the Court has twice informed Mr. Arias-Maldonado of the

                                  21   need to allege facts showing an actual injury and harm from defendants’ actions and he has been

                                  22   unable or unwilling to do so.

                                  23          For the foregoing reasons, this action is DISMISSED for failure to state a claim upon

                                  24   which relief may be granted. The clerk shall close the file.

                                  25          IT IS SO ORDERED.

                                  26   Dated: April 29, 2020

                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
                                                                                         3
